                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                               IN THE UNITED STATES DISTRICT COURT

                                                                   11                                   FOR THE DISTRICT OF NEVADA

                                                                   12                                                  -*-
ALVERSON TAYLOR & SANDERS




                                                                   13   JEFFREY S. DUNMIRE,                                Case No. 2:19-cv-00849-RFB-CWH
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                  Plaintiff,
                                                                        v.                                                    JOINT STIPULATION AND ORDER
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                              EXTENDING DEFENDANT TRANS
                                                                   16   SELECT PORTFOLIO SERVICING, INC.,                      UNION LLC’S TIME TO FILE AN
                                                                        EQUIFAX INFORMATION SERVICES LLC,                    ANSWER OR OTHERWISE RESPOND
                                                                   17   TRANS UNION LLC, and EXPERIAN                           TO PLAINTIFF’S COMPLAINT
                                                                        INFORMATION SOLUTIONS, INC.,                                (SECOND REQUEST)
                                                                   18
                                                                                      Defendants.
                                                                   19

                                                                   20
                                                                               Plaintiff Jeffrey S. Dunmire (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
                                                                   21
                                                                        by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
                                                                   22
                                                                        Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On May 17, 2019, Plaintiff filed his Complaint. On June 12, 2019, Plaintiff and Trans Union
                                                                   24
                                                                        filed their First Joint Stipulation Extending Trans Union’s Time to File an Answer or Otherwise
                                                                   25
                                                                        Response to Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise
                                                                   26
                                                                        respond is July 3, 2019. Counsel for Plaintiff and Trans Union have engaged in significant
                                                                   27
                                                                        settlement discussions and believe that additional time may allow them to bring this matter to
                                                                   28
                                                                        resolution.
                                                                                                                       1                              KB/26224
                                                                    1
                                                                               Counsel for Plaintiff and Trans Union conferred via email on July 2, 2019, and agreed to
                                                                    2
                                                                        extend the deadline by which Trans Union has to answer or otherwise respond to Plaintiff’s
                                                                    3
                                                                        Complaint up to and including July 17, 2019. This is the second stipulation for extension of time for
                                                                    4
                                                                        Trans Union to respond to Plaintiff’s Complaint.
                                                                    5
                                                                               Dated this 2nd day of July 2019.
                                                                    6                                                 ALVERSON TAYLOR & SANDERS
                                                                    7                                                 //S// Trevor R. Waite
                                                                    8                                                 Kurt Bonds
                                                                                                                      Nevada Bar No. 6228
                                                                    9                                                 Trevor Waite
                                                                                                                      Nevada Bar No. 13779
                                                                   10
                                                                                                                      6605 Grand Montecito Pkwy, Suite 200
                                                                   11                                                 Las Vegas, NV 89149
                                                                                                                      Telephone: (702) 384-7000
                                                                   12                                                 efile@alversontaylor.com
ALVERSON TAYLOR & SANDERS




                                                                                                                      kbonds@alversontaylor.com
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      twaite@alversontaylor.com
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                 Counsel for Trans Union LLC
                                           LAWYERS




                                                                                                                      COGBURN LAW OFFICES
                                           SUITE 200




                                                                   15

                                                                   16                                                 //S// Erik W. Fox
                                                                                                                      Jamie S. Cogburn, Nevada Bar No. 8409
                                                                   17                                                 Erik W. Fox, Nevada Bar No. 8804
                                                                   18                                                 2580 St. Rose Parkway, Suite 330
                                                                                                                      Henderson, NV 89074
                                                                   19                                                 Telephone: (702) 748-7777
                                                                                                                      Facsimile: (702) 966-3880
                                                                   20                                                 Email: jsc@cogburncares.com
                                                                                                                      Email: ewf@cogburncares.com
                                                                   21
                                                                                                                      Counsel for Plaintiff
                                                                   22
                                                                                                                     ORDER
                                                                   23
                                                                               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   24
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   25
                                                                                            3            July
                                                                               Dated this ______ day of ______________________, 2019.
                                                                   26

                                                                   27
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   28
                                                                                                                         2                              KB/26224
